DETAILED ACTION
Response to Amendment
Applicants have proposed amending claims 1 and 13 to include the limitation "wherein at least one of the cap plate and the terminal portion comprises a protruding portion that is spaced apart from the column portion and inserted in a recessed portion of the other of the cap plate and the terminal portion so as to be slidable in the direction to an end of the recessed portion." This limitation has not been previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed amending claim 1 to include the limitation "wherein at least one of the cap plate and the terminal portion comprises a protruding portion that is spaced apart from the column portion and inserted in a recessed portion of the other of the cap plate and the terminal portion so as to be slidable in the direction to an end of the recessed portion." Claim 5, which is indirectly dependent from claim 1, recites the limitation "wherein the terminal portion further comprises an insertion portion … the insertion portion … inserted in the stepped groove." Claim 4, which claim 5 is directly dependent, recites the limitation "wherein the recessed portion comprises a stepped groove of the cap plate." It is unclear if "an insertion portion" recited in claim 5 is further limiting "a protruding portion" recited in claim 1. Therefore, the proposed amendments do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant's arguments filed 18 May 2021 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725